         Case 8:19-cv-00891-CEH Document 8 Filed 04/30/19 Page 1 of 3 PageID 33



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

    UNITED STATES               PIPE     AND       FOUNDRY
    COMPANY, LLC,

            Appellant,

    v.                                                              Case No: 8:19-cv-891-T-36

    MICHAEL H. HOLLAND, MICHAEL MCKOWN,
    JOSEPH R. RESCHINI, and CARLO TARLEY, as
    Trustees of the United Mine Workers of America
    1992 Benefit Plan, UNITED MINE WORKERS OF
    AMERICA 1992 BENEFIT PLAN, MICHAEL H.
    HOLLAND, MICHAEL MCKOWN, WILLIAM P.
    HOBGOOD, MARTY D. HUDSON, JOSEPH R.
    RESCHINI, CARL E. VANHORN, and GAIL R.
    WILENSKY, as Trustees of the United Mine
    Workers of America Combined Benefit Fund, and
    UNITED MINE WORKERS OF AMERICA
    COMBINED BENEFIT FUND,

            Appellees.


                            NOTICE OF PENDENCY OF OTHER ACTIONS

           In accordance with Local Rule 1.4(d), I certify that the instant action:

__X__          IS            related to the pending or closed civil or criminal case(s) previously filed in
                             this Court, or any other Federal or State court, or administrative agency as
                             indicated below:

                             JW Window Components, LLC v. Holland, et al., No. ___* (M.D. Fla.)
                             (Notice of Appeal filed in JW Window Components, LLC v. Holland, Adv.
                             Pro. No. 8:17-ap-00479-MGW (Bank. M.D. Fla.), on April 26, 2019).

                             JW Aluminum Company v. Holland, et al., No. ___* (M.D. Fla.) (Notice of
                             Appeal filed in JW Aluminum Company v. Holland, Adv. Pro. No.
                             8:17-ap-00480-MGW (Bankr. M.D. Fla.), on April 26, 2019).




*
    These cases have not yet been assigned cause numbers in the District Court.
    Case 8:19-cv-00891-CEH Document 8 Filed 04/30/19 Page 2 of 3 PageID 34



                      In re: Hillsborough Holdings Corporation, Case Nos. 8:89-bk-9715
                      through 8:89-bk-9746 and 8:90-bk-11997 (Bankr. M.D. Fla.).

                      In re United States Pipe and Foundry                        Company,      LLC,
                      Case No. 8:89-bk-9744-RCT (Bankr. M.D. Fla.).

                      In re JW Window Components Inc., Case No. 8:89-bk-09732-RCT
                      (Bankr. M.D. Fla.).

                      In re JW Aluminum Company, Case No. 8:89-bk-09718-RCT (Bankr. M.D.
                      Fla.).

                      United States Pipe and Foundry Company, LLC v. Holland, el al., Adv. Pro.
                      No. 8:17-ap-00478-MGW (Bankr. M.D. Fla.).

                      JW Window Components, LLC v. Holland, et al., Adv. Pro.
                      No. 8:17-ap-00479-MGW (Bank. M.D. Fla.).

                      JW Aluminum Company v. Holland,                 et   al.,   Adv.   Pro.    No.
                      8:17-ap-00480-MGW (Bankr. M.D. Fla.).

                      Holland, et al. v. United States Pipe and Foundry Company, LLC,
                      Civil Action No. 16-cv-01577-ABJ (D.D.C.).

_____      IS NOT     related to any pending or closed civil or criminal case filed with this Court,
                      or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than fourteen days after appearance of the party.




                                                2
    Case 8:19-cv-00891-CEH Document 8 Filed 04/30/19 Page 3 of 3 PageID 35



Dated: April 30, 2019                              Respectfully submitted,

                                                   /s/ Scott A. Stichter
                                                   Scott A. Stichter (FBN 0710679)
                                                   STICHTER, RIEDEL, BLAIN &
                                                   POSTLER, P.A.
                                                   110 E. Madison Street, Suite 200
                                                   Tampa, Florida 33602
                                                   (813) 229-0144 – Phone
                                                   (813) 229-1811 – Fax
                                                   sstichter@srbp.com

                                                   and

                                                   Matthew W. Moran
                                                   Thomas S. Leatherbury
                                                   Marc A. Fuller
                                                   R. Kent Piacenti
                                                   VINSON & ELKINS LLP
                                                   2001 Ross Ave., Suite 3700
                                                   Dallas, Texas 75201-2975
                                                   (214) 220-7700 – Phone
                                                   (214) 220-7716 – Fax
                                                   mmoran@velaw.com
                                                   tleatherbury@velaw.com
                                                   mfuller@velaw.com
                                                   kpiacenti@velaw.com

                                                   (Motions for admission pro hac vice
                                                   forthcoming)

                                                   Attorneys for Plaintiff United States Pipe
                                                   and Foundry Company, LLC


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing document has been

furnished on this 30th day of April, 2019, by the Court’s CM/ECF system to all parties receiving

electronic notice.


                                            /s/ Scott A. Stichter
                                            Scott A. Stichter (FBN 0710679)
US 6317751



                                               3
